Case 1:19-cr-00139-RJD Document 44 Filed 09/19/19 Page 1 of 1 PageID #: 94




Federal Defenders                                          One Pierrepont Plaza-16th Floor, Brooklyn, NY 11201
OF NEW YORK, INC.                                                            (718)330-1200 Fax:(718)855-0760

David E. Patton                                                                  Deirdre D. von Dornum
Executive Director and                                                                       Attomeyin-Charge
Attorney-in-Chief


                                                                 September 19,2019

byecf


The Hon. Raymond J. Dearie                                                                                       ^
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East                                                                 s/ Raymond J. Dearie
Brooklyn, NY 11201

                         Re:   United States v. Andre Wilburn, No. 19 Or. 139

Your Honor:


       This office represents Andre Wilbum. Mr. Wilburn intends to enter a guilty plea before
the assigned magistrate judge in connection with this prosecution. In light ofthat, I respectfully
request that our appearance at tomorrow's status conference be waived. The government does
not object to this application.

       The defense does not object to the exclusion ofspeedy trial time between now and what I
understand to be the date ofthe next status conference, October 25, 2019, so that the parties may
finalize Mr. Wilburn's plea.                                            IOa^\^
                                                         Respectfully submitted,


                                                        /s James Darrow


                                                        James Darrow
                                                         Assistant Federal Defender
                                                        Tel.(718)407-7419
                                                        james_darrow@fd.org

                                                        Attorneysfor Andre Wilburn
